Case 19-63068-bem         Doc 40    Filed 02/21/20 Entered 02/21/20 13:58:24             Desc Main
                                    Document     Page 1 of 9




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                             )         CASE NO. 19-63068-BEM
                                                   )
GEORGE VICTOR MATTHEWS,                            )         CHAPTER 7
                                                   )
             Debtor                                )

      MOTION TO SETTLE AND COMPROMISE VARIOUS CONTROVERSIES

         COMES NOW Edwin K. Palmer, Trustee, by and through his undersigned counsel, who

moves to settle various claims of the estate and respectfully shows the following:

                                                 1.

         On August 19, 2019, George Victor Matthews (“Debtor”) filed his voluntary Chapter 7

petition in the United States Bankruptcy Court for the Northern District of Georgia, Atlanta

Division, Case No. 19-63068-BEM.

                                                 2.

         Edwin K. Palmer (“Trustee” and/or “Movant”), is the duly appointed and acting trustee

herein, and is represented by Ragsdale, Beals, Seigler, Patterson & Gray, LLP pursuant to an

order of this Court.

                                                 3.

         In connection with his investigation of this case, Trustee, by his undersigned attorneys,

has asserted an avoidable transfer claim pursuant to 11 U.S.C. §§544, 548, and/or 550 against

GVM Trust (“GVM”). Trustee’s claim relates to a transfer of real estate by Quitclaim deed

dated October 28, 2014 from Debtor to GVM. A true and correct copy of the Quitclaim Deed is

attached hereto as Exhibit “A” and incorporated herein by this reference. The Quitclaim Deed
Case 19-63068-bem         Doc 40    Filed 02/21/20 Entered 02/21/20 13:58:24               Desc Main
                                    Document     Page 2 of 9




transfer shall hereinafter be referred to as the “Transfer”. The Transfer purported to transfer

Debtor’s current residence, 16675 Hopewell Rd., Milton, GA 30004 (the “Property”) from

Debtor to GVM. Trustee’s claim seeks to set aside the Transfer and recover the Property for the

benefit of the estate.

                                                  4.

        Also, prior to Debtor’s Chapter 7 filing, GVM was also a Defendant in a civil action

pending in the Superior Court of Forsyth County, Georgia Civil Action File No. 17CV1937-1

(the “State Action”). The State Action sought, inter alia, to set aside an earlier transfer of the

Property – a transfer dated October 16, 2014 from William V. Hadsell, as trustee of the VM

Trust #1 (“VM”) to Debtor. In the State Action, the current Plaintiff, Barbara Cash, as Trustee

for VM alleges the transfer from VM to Debtor was procured by fraud. Debtor and Trustee

dispute the allegations of VM. Moreover, with the agreement of counsel for VM, the Property

was appraised on December 2, 2019. The Property appraised for $225,000.00. Trustee has

received an offer “net to the estate” of $215,000.00 to sell the Property to Debtor’s daughter. In

effect, the current offer seeks to liquidate the Property to cash for the benefit of all claimants

against the Property.

                                                  5.

        GVM has asserted defenses to Movant’s claims and denies the voidability of the

Transfer. Trustee’s counsel has reviewed these matters, and Trustee has determined that GVM’s

allegations create a dispute of fact impacting the probability of success in any potential litigation

against GVM. In addition, pursuing litigation (whether in bankruptcy court or in the State

Action) involves additional expense, inconvenience, and delay for the administration of this
Case 19-63068-bem          Doc 40     Filed 02/21/20 Entered 02/21/20 13:58:24            Desc Main
                                      Document     Page 3 of 9




estate and for all parties in any litigation.

                                                  6.

        Following research, investigation, and discovery by Trustee’s counsel, and following

negotiations with GVM, the parties have agreed to settle Trustee’s claims, subject to Court

approval.

                                                  7.

        GVM has agreed to transfer the Property to the Trustee. The Trustee of GVM shall

execute a quit claim deed transferring the Property to the Trustee. The deeding of the Property to

the Trustee will be in full and final settlement of the Transfer claim which the estate has asserted

against GVM. In exchange for the return (quitclaim deed) of the Property from GVM to the

estate, the Trustee is required to sell the Property free and clear of all claims and encumbrances

(including those asserted in the State Action) for $215,000.00 to Alex Matthews pursuant to the

pending Motion to Sell. The Motion to Settle is contingent on the Court’s approval of the

Motion to Sell. Similarly, the Motion to Sell is contingent on this Court’s approval of this

Motion to Settle. Based on the fact that the settlement and sale will net all parties the fair market

value of the Property (as determined by the agreed appraiser) and end all litigation among all

parties, the Court should approve the settlement and the sale.

                                                  8.

        Trustee states in his judgment, that the proposed settlement is fair and reasonable, and

that it would be in the best interest of the estate to accept the proposed settlement.

WHEREFORE, Movant prays as follows:

        a.      Movant be allowed to enter into the settlement as proposed; and
Case 19-63068-bem       Doc 40    Filed 02/21/20 Entered 02/21/20 13:58:24          Desc Main
                                  Document     Page 4 of 9




       b.     Movant be granted such other and further relief as the Court deems just and

              proper.

       Respectfully submitted this 21st day of February, 2020.


                                                 /s/ W. Russell Patterson, Jr.
                                                 W. Russell Patterson, Jr.
                                                 Georgia Bar No. 566920
Ragsdale Beals Seigler Patterson & Gray, LLP     Attorney for Trustee
229 Peachtree St. NE, Suite 2400
Atlanta, GA 30303-1629
404.588.0500
wrpjr@rbspg.com
Case 19-63068-bem   Doc 40   Filed 02/21/20 Entered 02/21/20 13:58:24   Desc Main
                             Document     Page 5 of 9
Case 19-63068-bem   Doc 40   Filed 02/21/20 Entered 02/21/20 13:58:24   Desc Main
                             Document     Page 6 of 9
Case 19-63068-bem   Doc 40   Filed 02/21/20 Entered 02/21/20 13:58:24   Desc Main
                             Document     Page 7 of 9
Case 19-63068-bem         Doc 40     Filed 02/21/20 Entered 02/21/20 13:58:24             Desc Main
                                     Document     Page 8 of 9




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                             )           CASE NO. 19-63068-BEM
                                                   )
GEORGE VICTOR MATTHEWS,                            )           CHAPTER 7
                                                   )
             Debtor                                )


                                   CERTIFICATE OF SERVICE

         This is to certify that on this day I have caused a copy of the Motion to Settle and

Compromise Various Controversies to be served via United States First Class Mail with

adequate postage prepaid, on the following parties on the list attached hereto at the address

shown for each.

         This 21st day of February, 2020.


                                                        /s/ W. Russell Patterson, Jr.
                                                       W. Russell Patterson, Jr.
                                                       Georgia Bar No. 566920
                                                       Attorney for Trustee
Ragsdale, Beals, Seigler, Patterson & Gray, LLP
229 Peachtree St. NE, Suite 2400
Atlanta, GA 30303-1629
404.588.0500
wrpjr@rbspg.com
Case 19-63068-bem      Doc 40    Filed 02/21/20 Entered 02/21/20 13:58:24       Desc Main
                                 Document     Page 9 of 9




United States Trustee                        Edwin K. Palmer
362 Richard Russell Bldg.                    PO Box 1284
75 Ted Turner Drive, SW                      Decatur, GA 30030
Atlanta, GA 30303-3315

Alex Matthews                                Millano Investments, LLC
4240 Ridgebrook Bend                         c/o Malina B. Malouf, registered agent
Cumming, GA 30028                            3912 Charleston Market Street
                                             Suwanee, GA 30024

Fulton County Tax Commissioner               Millano Investments, LLC
141 Pryor Street, SW                         P.O. Box 3693
Atlanta, GA 30303                            Suwanee, GA 30024

Brian S. Limbocker                           W. Russell Hodges
Limbocker Law Firm                           Hodges Law Firm, LLC
2230 Towne Lake Pkwy, Bldg 100-140           520 Pirkle Ferry Rd, Suite C.
Woodstock, GA 30189-5547                     Cumming, GA 30040

Michael D. Robl                              GVM Trust c/o its Trustee
Robl Law Group, LLC                          George Vourvoulias
Suite 250                                    PO Box 507
3754 Lavista Rd                              Green Lake, WI 54941-0507
Tucker, GA 30084

Victoria Ann Avery                           Barbara Cash
5665 Atlanta Hwy, 102-261                    Trustee of VM Trust #1
Alpharetta, GA 30004                         1310 Smithdale Hts. Dr.
                                             Cumming, GA 30040

Victoria Ann Avery                           Barbara J. Phillips
2080 One White Oak Ln.                       1310 Smithdale Hts. Dr.
Apt. 4102                                    Cumming, GA 30040
Cumming, GA 30041

George Victor Matthews
380 Dahlonega St. Suite 102
Cumming, GA 30040-8212
